                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


BRIAN J. JONES,

       Plaintiff,

     v.                                                    Case No. 19-CV-1774

THEODORE ANDERSON,
JOHN DOE 1, JOHN DOE 2,
JANE DOE 1, and JANE DOE 2,

      Defendant.


                                           ORDER


       Plaintiff Brian J. Jones is a Wisconsin state prisoner representing himself. On March

27, 2020, United States District Judge Lynn Adelman screened the amended complaint and

allowed Jones to proceed on claims that he was subjected to a harassing and humiliating

strip search, excessive force, and adverse conditions of confinement in violation of the

Eighth Amendment to the United States Constitution. (Docket # 11 at 4-6.) Although this

case is assigned to Judge Adelman, on March 31, 2020, Judge Adelman referred the case to

this court to handle all pretrial proceedings. (Docket # 12.)

       Jones has filed a motion to amend the complaint to add the Department of

Corrections as a defendant. (Docket # 16.) Leave to amend a pleading should be freely

given “when justice so requires.” See Fed. R. Civ. P. 15(a)(2). The decision on whether to

allow the amendment is within the discretion of the district court. Foman v. Davis, 371 U.S.

178, 182 (1962). Reasons for denying a motion to amend include “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by




          Case 2:19-cv-01774-LA-NJ Filed 05/18/20 Page 1 of 2 Document 17
amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of the amendment, etc.” Id. at 182.

       Jones may not proceed against the Department of Corrections because it is entitled

to sovereign immunity and is immune from suit. See Mayhugh v. State, 364 Wis. 2d 208, 224

(2015). It would be futile to allow Jones to amend his complaint to add the Department of

Corrections as a defendant.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that Jones’s motion to amend complaint

(Docket # 16) is DENIED.

       IT IS FURTHER ORDERED that a party may serve and file objections to this order

within fourteen days of being served with the order. See Fed. R. Civ. P. 72(a). The district

judge will consider a timely objection and will modify or set aside this order or any part of

this order only if it is clearly erroneous or contrary to law.

       Dated at Milwaukee, Wisconsin this 18th day of May, 2020.


                                                     BY THE COURT:

                                                     s/Nancy Joseph ____________
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




                                                2


        Case 2:19-cv-01774-LA-NJ Filed 05/18/20 Page 2 of 2 Document 17
